PER CURIAM.
The petitioner is granted a belated appeal from the order of the Circuit Court for Bay County which denied a motion for DNA testing in case number 86-1417. The order failed to inform the movant of his right to take an appeal of the order within 30 days as required by Florida Rule of Criminal Procedure 3.853(f). See State ex rel. Shevin v. District Court of Appeal, Third District, 316 So.2d 50 (Fla.1975). Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal to be treated as a notice of appeal. Fla. RApp. P. 9.141(c)(5)(D).
ERVIN, WOLF and VAN NORTWICK, JJ., concur.